Case: 20-60574     Document: 00515844378         Page: 1     Date Filed: 04/30/2021




              United States Court of Appeals
                  for the Fifth Circuit                           United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 30, 2021
                                  No. 20-60574
                                                                    Lyle W. Cayce
                                                                         Clerk

   Adriano Budri,

                                                                       Petitioner,

                                       versus

   Administrative Review Board, United States
   Department of Labor,

                                                                     Respondent.


             Petition for Review of the Decision and Order of the
       United States Department of Labor, Administrative Review Board
                           ARB Case No. 2020-0047
                        ALJ Case No. 2020-STA-00037


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          By petition for review filed in this court on July 3, 2020, Petitioner
   Adriano Budri (“Budri”) challenges the June 30, 2020 decision of the United
   States Department of Labor’s Administrative Review Board (ARB). The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60574      Document: 00515844378          Page: 2   Date Filed: 04/30/2021




                                    No. 20-60574


   ARB decision denied Budri’s administrative petition for review of an
   administrative law judge’s June 18, 2020 dismissal of Budri’s fourth
   complaint, which was filed on February 7, 2020, with the Department of
   Labor’s Occupational Safety and Health Administration (OSHA). Budri’s
   fourth OSHA complaint, which alleges claims arising under the Surface
   Transportation Assistance Act (STAA), 49 U.S.C. § 31105, is based on the
   same underlying facts as his prior complaints. This petition for review
   constitutes Budri’s fourth appearance before this court pertaining to the
   same facts.
          Also before this court are almost 50 pending motions filed by Budri,
   as well as Respondent’s request that this court issue an order enjoining Budri
   from future filings arising from the same operative facts as his previous
   claims—his employment at Firstfleet, Inc., and his February 17, 2017
   termination from employment. For the reasons stated herein, we deny
   Budri’s petition for review and his pending motions. We grant Respondent’s
   request for entry of an order restricting future filings by Budri to the extent
   stated herein and in the separate written order to be entered by the court.
                                         I.
          Budri briefly worked for Firstfleet as a commercial truck driver in
   early 2017. After hiring Budri on January 25, 2017, Firstfleet fired Budri less
   than a month later on February 17, 2017. In firing Budri, Firstfleet cited
   instances when Budri failed to deliver a time-sensitive order, caused cargo
   damage by failing to secure a load properly, and failed to report an accident
   in which Budri caused a door to be torn from a trailer.
          Since his February 2017 termination from employment by Firstfleet,
   Budri has previously filed and subsequently appealed three prior OSHA
   complaints stemming from the above-described facts. The procedural
   histories of those matters are described in our August 24, 2020 opinion




                                         2
Case: 20-60574          Document: 00515844378             Page: 3      Date Filed: 04/30/2021




                                           No. 20-60574


   affirming the dismissal of Budri’s third complaint. 1 In those OSHA
   complaints, Budri alleged that (1) Firstfleet terminated his employment in
   retaliation for his protected communications regarding an expired decal,
   hours-of-service violations, and a defective headlight bulb, in violation of the
   STAA’s whistleblower-protection provisions; and (2) Firstfleet further
   violated the STAA by disclosing negative employment information about
   him to Tenstreet, a company that provides hiring services to trucking
   companies.
                                   First OSHA Complaint
           Budri’s first OSHA complaint, filed March 20, 2017, was dismissed
   by OSHA and, subsequently, by ALJ Larry W. Price. 2 The ALJ’s February
   2, 2018 dismissal was affirmed by the ARB in June 19, 2018, 3 and by this court
   on April 9, 2019. 4 Budri also filed a petition for writ of certiorari in the United
   States Supreme Court, which was denied on October 2019. 5
                                  Second OSHA Complaint
           While his first complaint was pending before the ALJ, Budri filed a
   second OSHA complaint on January 23, 2018, which also was dismissed by




           1
             Budri v. Admin. Review Bd., No. 20-60073, 825 F. App’x 178, 179 (5th Cir. Aug.
   25, 2020) (regarding ARB No. 2020-0021, ALJ No. 2019-STA-00071) (“Third Complt.”)
   (“Third Complt.”).
           2
           Budri v. Firstfleet, Inc., ALJ No. 2017-STA-0086 (ALJ Feb. 2, 2018) (“First
   Complt.”)
           3
            Budri v. Firstfleet, Inc., ARB No. 2018-0025, ALJ No. 2017-STA-0086 (ARB Jun.
   19, 2018) (“First Complt.”).
           4
            Budri v. Admin Review Bd., No. 18-60579, 764 F. App’x 431 (5th Cir. Apr. 9, 2019)
   (regarding ARB No. 2018-0025, ALJ No. 2017-STA-0086) (“First Complt.”).
           5
               Budri v. Admin Review Bd., 140 S. Ct. 386 (2019) (“First Complt.”)




                                                 3
Case: 20-60574         Document: 00515844378                Page: 4       Date Filed: 04/30/2021




                                           No. 20-60574


   OSHA and, on June 26, 2018, by ALJ Price. 6 Initially, on March 25, 2019,
   the ARB affirmed the ALJ’s dismissal of the complaint, concluding the claim
   was not timely filed within 180 days of Budri’s discovery of the alleged
   violation, and thus, was untimely. 7 Later, however, on July 30, 2019, the
   ARB vacated its March 25, 2019 decision for lack of jurisdiction, 8 having
   discovered that Budri had timely filed suit in federal district court on
   February 19, 2019, 9 that is, while the ARB appeal was pending. On October
   29, 2019, the district court dismissed Budri’s suit, 10 and, on December 18,
   2019, we dismissed his appeal for want of prosecution. 11
                                   Third OSHA Complaint
               While his district court action was pending, Budri filed a third OSHA
   complaint, on August 30, 2019, which likewise was dismissed by OSHA and,




           6
            Budri v. Firstfleet, Inc., ALJ No. 2018-STA-0033 (ALJ June 26, 2018 and Aug. 1,
   2018) (“Second Complt.”)
           7
           Budri v. Firstfleet, Inc., ARB No. 2018-0055, 2018-STA-0033 (March 25, 2019)
   (“Second Complt.”).
           8
              Budri v. Firstfleet, Inc., ARB No. 2018-0055, 2018-STA-0033 2019 WL 3780911,
   at *1 (July 30, 2019) (“Second Complt.”).
           9
             Budri v. Firstfleet, Inc., Case No. 3:19-cv-409-N-BH (N. D. Tex.) (“Second
   Complt.”). See 49 U.S.C. § 31105(c); 29 C.F.R. §1978.114 (allowing an action for de novo
   review in appropriate federal district court if no final order of Secretary has issued within
   210 days of filing of complaint and there is no showing of delay due to the bad faith of the
   complainant).
           10
               Because Budri’s STAA claim was dismissed for lack of subject matter
   jurisdiction, the dismissal was without prejudice. See Budri v. Firstfleet, Inc., Case No. 3:19-
   cv-409-N-BH, 2019 WL 5579971, *1 (N. D. Tex. Oct. 29, 2019) (“Second Complt.”)
           11
             Budri v. Firstfleet, Inc., No. 19-11203, 2019 WL 8645418 (5th Cir. 2019) (“Second
   Complt.”). Budri’s appeal was dismissed because he failed to heed the court’s November
   7, 2019 notice instructing that he sign and return his unsigned October 31, 2019 notice of
   appeal within thirty days. Id.




                                                  4
Case: 20-60574        Document: 00515844378             Page: 5      Date Filed: 04/30/2021




                                         No. 20-60574


   on December 16, 2019, by ALJ Patrick M. Rosenow. 12 On January 7, 2020,the
   ARB exercised its discretion to deny review of Budri’s petition. 13 Budri then
   filed a petition for review before this court on January 27, 2020. We denied
   that petition on August 25, 2020. 14
                                Fourth OSHA Complaint
           While his January 27, 2020 petition for review was pending before this
   court, Budri filed his fourth OSHA complaint on February 7, 2020. It is the
   fourth complaint that is the focus of the instant petition for review. OSHA
   dismissed the complaint on February 28, 2020. On March 8, 2020, Budri
   objected to OSHA’s finding and requested a hearing before an ALJ. Budri’s
   fourth complaint asserted          one allegedly new adverse action, i.e., that
   sometime after June 12, 2017, Firstfleet disclosed new and additional
   negative employment information about him to Tenstreet. Upon referral to
   the ALJ, Budri was ordered to provide greater detail regarding his new
   allegation, to which he responded with additional factual allegations
   concerning the employment information previously disclosed to Tenstreet,
   as well as a series of non-responsive filings.
           On June 18, 2020, finding that Budri had failed to allege any new
   actionable adverse activity, the ALJ dismissed Budri’s complaint for failure
   to state a claim. 15 The ALJ also cited Budri’s “flagrant and defiant” litigation


           12
           Budri v. Firstfleet, ALJ No. 2019-STA-71 (ALJ Dec. 16, 2019) (“Third
   Complt.”).
           13
              Budri v. Firstfleet, Inc., ARB No. 2020-0021, ALJ No. 2019-STA-00071 (ARB
   Jan. 7, 2020) (“Third Complt.”).
           14
             Budri v. U.S. Dep’t of Labor, No. 20-60073, 825 F. App’x 178, 179 (5th Cir. Aug.
   25, 2020) (regarding ARB Case No. 2020-0021, ALJ Case No. 2019-STA-00071) (“Third
   Complt.”).
           15
              Budri v. Firstfleet, ALJ No. 2019-STA-37 (ALJ June 18, 2020) (“Fourth
   Complt.”). The ALJ rejected the notion that an alleged disclosure to Budri on October 31,




                                               5
Case: 20-60574        Document: 00515844378            Page: 6      Date Filed: 04/30/2021




                                        No. 20-60574


   conduct as an alternative ground for dismissal. 16 On June 22, 2020, the ALJ
   concluded that Budri’s June 20, 2020 motion for reconsideration was moot,
   given the previous filing of a notice of appeal to the ARB thereby depriving
   the ALJ of jurisdiction. 17
           On June 30, 2020, the ARB issued an order declining to review the
   ALJ’s decision. 18 The instant petition for review followed on July 3, 2020.
                          Fifth and Sixth OSHA Complaints
          Budri filed his fifth and sixth OSHA complaints on July 1, 2020, and
   August 6, 2020, which OSHA denied. ALJ Rosenow denied Budri’s fifth
   complaint on August 5, 2020. 19 On August 17, 2020, the ARB exercised its
   discretion to deny Budri’s petition for review of the ALJ’s August 5, 2020
   order. 20
          On September 8, 2020, ALJ Rosenow denied Budri’s sixth
   complaint. 21 On September 15, 2020, the ARB denied Budri’s petition for




   2019, and/or his February or March 2020 discovery of a social media website, constituted
   new or continuing adverse action sufficient to render his latest complaint timely.
           16
                Id.
           17
            Budri v. Firstfleet, ALJ No.2019-STA-37 (ALJ June 22, 2020) (“Fourth
   Complt.”).
           18
             Budri v. Firstfleet, Inc., ARB No. 2020-0047, ALJ No. 2020-STA-37 (ARB June
   30, 2020) (“Fourth Complt.”).
           19
            See Budri v. Firstfleet, ALJ No. 2019-STA-71 at 3 (ALJ Aug. 5, 2020) (“Fifth
   Complt.”).
           20
             Budri v. Firstfleet, Inc., ARB No. 2020-0021, ALJ No. 2019-STA-00071 (ARB
   Aug. 17, 2020) (“Fifth Complt.”).
           21
            See Budri v. Firstfleet, ALJ No. 2020-STA-108 (ALJ Sept. 8, 2020) (“Sixth
   Complt.”).




                                              6
Case: 20-60574          Document: 00515844378           Page: 7     Date Filed: 04/30/2021




                                         No. 20-60574


   review. 22 To date, no petitions for review have been regarding these
   complaints in this court.
                                              II.
           We review agency rulings under the standard of review established by
   the Administrative Procedure Act, 5 U.S.C. § 706. Applying that standard,
   we will affirm an ARB decision unless it is “arbitrary, capricious, an abuse of
   discretion, or otherwise contrary to law, or . . . not supported by substantial
   evidence.” Macktal v. United States DOL, 171 F.3d 323, 326 (5th Cir. 1999).
   We review an agency’s interpretations of caselaw de novo and its factual
   findings for substantial evidence. Ameristar Airways, Inc. v. Admin. Review
   Bd., 771 F.3d 268, 272 (5th Cir. 2014).
                                              III.
           In the instant petition for review, Budri disputes the ARB’s June 30,
   2020 decision on the merits and further argues that ALJ Rosenow was not
   properly appointed under the Appointments Clause of the United States
   Constitution, Art. II, § 2, cl.2, 23 as required by Lucia v. Securities & Exchange




           22
              Budri v. Firstfleet, Inc., ARB No. 2020-0065, ALJ No. 2020-STA-108 (ARB
   Sept.15, 2020) (“Sixth Complt.”).
           23
                The Appointments Clause states:
               [The President] . . . shall nominate, and by and with the Advice and
           Consent of the Senate, shall appoint Ambassadors, other public Ministers
           and Consuls, Judges of the Supreme Court, and all other Officers of the
           United States, whose Appointments are not herein otherwise provided for,
           and which shall be established by Law; but the Congress may by Law vest
           the Appointment of such inferior Officers, as they think proper, in the
           President alone, in the Courts of Law, or in the Heads of Departments.

   U.S. Const. Art. II, § 2, cl. 2.




                                                  7
Case: 20-60574        Document: 00515844378              Page: 8      Date Filed: 04/30/2021




                                         No. 20-60574


   Commission, 138 S. Ct. 2044 (2018). Citing Free Enterprise Fund v. Public
   Company Accounting Oversite Board, 561 U.S. 477, 491 (2010), he also
   maintains that the “for cause” removal protections of the Administrative
   Procedures Act, 5 U.S.C. § 7521(a), likewise are violative of the “at will”
   employment associated with the Appointments Clause.
                                              IV.
           We begin our analysis by considering the merits of the ARB’s
   decision. The ALJ concluded that Budri had failed to allege any new adverse
   action because “maintenance and/or re-disclosure by a third party of
   information provided by an employer does not constitute new or continuous
   adverse action.” We agree. Budri did not allege specific facts in his fourth
   complaint pertaining to any new information disclosure by Firstfleet. Rather,
   Budri’s fourth complaint merely reasserts issues raised in his prior three
   complaints, which have been fully litigated and resolved in Budri’s prior
   administrative and judicial proceedings. Thus, further litigation is precluded.
   See Budri, 825 F. App’x at 179 (third OSHA complaint “contains no new
   relevant facts, arguments, or claims not previously considered [] and rejected
   [] by an ALJ, the ARB, the district court, or this Court”); Comer v. Murphy
   Oil USA, Inc., 718 F.3d 460, 467 (5th Cir. 2013) (“A final judgment on the
   merits of an action precludes the parties or their privies from relitigating
   issues that were or could have been raised in that action.”) (quoting Federated
   Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981)). 24




           24
               Budri’s brief additionally complains regarding the ALJ’s handling of discovery.
   Such matters are within the ALJ’s discretion and it is not apparent to us that any abuse of
   that discretion occurred.




                                               8
Case: 20-60574         Document: 00515844378                Page: 9       Date Filed: 04/30/2021




                                           No. 20-60574


                                                 V.
           In denying Budri’s petition for review, we do not address Budri’s
   Appointments Clause challenges. Because Appointment Clause challenges
   present “non-jurisdictional structural constitutional challenges,” they can be
   forfeited. D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344, 351 (5th Cir. 2013)
   (quoting Freytag v. Comm’r, 501 U.S. 868, 878–79 (1991)). We find such
   forfeiture has occurred here, and decline to exercise our discretion to
   nevertheless consider Budri’s challenges, for several related reasons. 25



           25
               This court has not yet addressed whether Department of Labor’s ALJs have been
   properly appointed under Lucia or whether Lucia appointment challenges necessarily are
   forfeited if not first presented in the underlying administrative proceeding. Many of our
   sister circuits have considered these questions in the context of dismissals by the
   Department of Labor’s Benefits Review Board. See, e.g., Nat’l Mines Corp v. Conley, 790 F.
   App’x 716 (6th Cir. 2019); Elkhorn Eagle Mining Co. v. Higgins, 811 F. App’x 318 (6th Cir.
   2020); Zumwalt v. Nat’l Steel & Shipbuilding Co., 796 F. App’x 930 (9th Cir. 2019); Turner
   Bros., Inc. v. Conley, 757 F. App’x 697 (10th Cir. 2018); Energy W. Mining Co. v. Lyle ex rel.
   Lyle, 929 F.3d 1202, 1206 (10th Cir. 2019).
             And, less than two weeks ago, the Supreme Court determined that judicially
   created “issue-exhaustion rules” did not preclude judicial review of Appointments Clause
   challenges that were not first presented to Social Security Administration ALJs whose
   appointments had not yet been ratified by the Social Security Administration (“SSA”)
   Acting Administrator. See Carr v. Saul, No. 19-1442 (slip op. at 3, 6–10), 141 S. Ct. 1352
   (April 22, 2021). In support of this holding, the Supreme Court reasoned that governing
   regulations “expressly” render SSA administrative proceedings “‘inquisitorial rather than
   adversarial.’” Id. at 6 (quoting Sims v. Apfel, 530 U.S. 103, 110-111 (2000)). Furthermore,
   the Court emphasized, “[e]ven accepting that ALJ proceedings may be comparatively
   more adversarial than Appeals Council proceedings,” the scales “in the specific context of
   petitioners’ Appointments Clause challenges, . . . tip . . . decidedly against imposing an
   issue-exhaustion requirement[,]” because SSA ALJs are “ill-suited to address structural
   constitutional challenges . . . usually fall[ing] outside [their] areas of technical expertise.”
   Id. at 9. Additionally, given that ALJs are powerless to “remedy[] any defects in their own
   [preratification] appointments,” such administrative efforts fall within the “consistently
   recognized [] futility exception to exhaustion requirements.” Id. at 10-11. Lastly, in the
   absence of an administration exhaustion requirement, first-time judicial challenges to the
   ALJ appointments were not untimely. Id. at 11–12.




                                                  9
Case: 20-60574         Document: 00515844378             Page: 10      Date Filed: 04/30/2021




                                          No. 20-60574


           As an initial matter, we note that, in December 2017, the Secretary
   of Labor issued a letter to ALJ Rosenow, dated December 21, 2017,
   “ratify[ing] the Department’s prior appointment of you as an Administrative
   Law Judge” with the “intent[] to address any claim that administrative
   proceedings pending before, or presided by [DOL ALJs] violate the
   Appointments Clause.” 26 Budri contends the Secretary’s letter fails to
   satisfy the Appointments Clause’s requirements relative to his 2019 and
   2020 proceedings before ALJ Rosenow. He fails, however, to cite controlling
   legal authority supporting his assertion.
           And, though the December 2017 ratification would not impact the
   “for cause” removal requirements about which he complains, severance of
   the offending statutory provision, if severance is possible and warranted,
   appears to be the appropriate remedy. See, e.g., Seila L. LLC v. Consumer Fin.
   Prot. Bureau, 140 S. Ct. 2183, 2209– 11 (2020); Free Enterprise Fund, 561 U.S.
   at 508–09; Arthrex, Inc. v. Smith & Nephew, Inc., 941 F.3d 1320, 1335–38
   (Fed. Cir. 2019), cert. granted, 141 S. Ct. 236 (2020); Collins v. Mnuchin, 938
   F.3d 553, 591–95 (5th Cir. 2019), cert. granted, 141 S. Ct. 193 (2020). In any
   event, Budri has not shown the contrary to be true or addressed the
   possibility of severance. See, e.g., Brock Servs., L.L.C. v. Rogillio, 936 F.3d
   290, 295 (5th Cir. 2019) (“Issues not raised or inadequately briefed on appeal
   are waived.”); L & A Contracting Co. v. S. Concrete Servs.,Inc., 17 F.3d 106,
   113 (5th Cir. 1994) (issue was not adequately briefed where no authorities
   were cited in a one page argument).




            Importantly, on the current record, we do not have to decide the “forfeiture” and
   “exhaustion” questions decided by our sister circuits or the Supreme Court. Rather, in this
   instance, our forfeiture determination rests on broader grounds.
           26
                See Respondent Br., Exh. A.




                                               10
Case: 20-60574       Document: 00515844378             Page: 11      Date Filed: 04/30/2021




                                        No. 20-60574


          Furthermore, even putting aside the Secretary’s December 2017
   ratification letter, Lucia emphasizes that Appointments Clause challenges
   must be timely. Importantly, although the Supreme Court decided Lucia on
   June 21, 2018, and Free Enterprise in 2010, Budri’s first mention of Lucia, Free
   Enterprise, the Appointments Clause, or “for cause” removal protections
   was in the August 13, 2020 “Petitioner’s Motion to Take Judicial Notice”
   that he filed, post-briefing, while previously before this court (regarding his
   third OSHA complaint). Budri’s assertions also were repeated in the August
   30, 2020 petition for panel rehearing that he filed regarding our August 25,
   2020 opinion.
           Referencing the many motions that Budri had filed in that proceeding,
   our August 25, 2020 opinion, denying his petition for review, stated:
                   Budri has filed multiple motions that reassert the
          arguments raised in his petition for review and also assert
          additional grounds for relief beyond those argued before the
          ARB or in his briefing. Although this court has granted several
          of Budri’s requests for procedural relief, we decline to address
          issues insufficiently briefed by Budri or raised for the first time
          on petition for review. See Craven v. Dir., Office of Worker’s
          Comp. Programs, 407 F. App’x 854, 859 (5th Cir. 2011) (per
          curiam) (unpublished) (stating that an argument raised for the
          first time on petition for review is waived) (citing Aetna Cas. &
          Sur. Co. v. Dir., Office of Workers’ Comp. Programs, 97 F.3d 815,
          819 (5th Cir. 1996)). 27
          Our September 9, 2020 order denying Budri’s August 30, 2020
   petition for rehearing added:



          27
            Budri v. U.S. Dep’t of Labor, No. 20-60073, 825 F. App’x 178 (5th Cir. Aug. 25,
   2020) (regarding ARB Case No. 2020-0021, ALJ Case No. 2019-STA-00071) (“Third
   Complt.”).




                                             11
Case: 20-60574       Document: 00515844378             Page: 12      Date Filed: 04/30/2021




                                        No. 20-60574


                 IT IS ORDERED that the petition for rehearing is
          DENIED. Further, the multiple motions filed by petitioner
          during the pendency of his petition for rehearing lack merit and
          are also hereby DENIED. The mandate shall issue forthwith.
          In the instant review proceeding—concerning Budri’s fourth OSHA
   complaint—his Appointment Clause challenges were again not presented to
   the ALJ or ARB prior to the ALJ’s June 18, 2020 dismissal order, the ALJ’s
   June 22, 2020 order denying reconsideration, or the ARB’s June 30, 2010
   decision and order. They were, however, discussed in Budri’s original and
   reply briefs (dated October 5 and December 1, 2020), as well as certain of the
   numerous motions that Budri has filed during the course of this proceeding.
   Nevertheless, on the instant record, reflecting the numerous administrative
   and judicial opportunities that Budri had to present these challenges—long
   before filing the instant July 3, 2020 petition for appellate court review
   regarding his fourth OSHA complaint—but simply failed to do so.
   Accordingly, we, like the panel of this court addressing Budri’s January 2020
   petition for review, decline to consider these assertions. 28 See also Block v.
   Tanenhaus, 867 F.3d 585, 589 (5th Cir. 2017) (arguments that could have
   been raised on prior appeal, but were not, are forfeited for purposes of
   subsequent appeal).
          In addition to his four administrative proceedings before the DOL,
   Budri could have urged these challenges in the very first agency review
   proceeding that he filed in this court on August 16, 2018. 29 Although Lucia
   was decided just two months earlier, on June 21, 2018, briefing in the matter


          28
            Budri v. U.S. Dep’t of Labor, No. 20-60073, 825 F. App’x 178 (5th Cir. Aug. 25,
   2020) (regarding ARB Case No. 2020-0021, ALJ Case No. 2019-STA-00071) (“Third
   Complt.”).
          29
             Budri v. U.S. Dep’t of Labor, No. 18-60579, 764 F. App’x 431 (5th Cir. 2019)
   (regarding ARB Case No. 18-025, ALJ Case No. 2017-STA-086) (“First Complt.”).




                                             12
Case: 20-60574       Document: 00515844378             Page: 13      Date Filed: 04/30/2021




                                        No. 20-60574


   was not completed until January 2019. And, even after briefing was
   completed, a letter identifying additional authority could have been
   submitted, pursuant to Federal Rule of Appellate Procedure 28(j), prior to
   the court’s issuance of a decision in April 2019, or in support of the petition
   for panel rehearing that Budri thereafter filed.
           Presumably, Budri also could have urged his challenges as part of his
   appeal (associated with his second OSHA complaint) to this court that was
   filed on October 31, 2019, but then dismissed on December 18, 2019, for want
   of prosecution. 30 And, finally, Budri could have sufficiently briefed these
   assertions (including an explanation for why they were being asserted, for the
   first time, in this court), in connection with the petition for review that he
   filed in this court on January 2020. 31
           Instead, on the record before us, it is evident that Budri has instead
   chosen to do things in circuitous fashion, seemingly employing a “squeaky
   wheel” or “wear them down” legal strategy characterized by quantity,
   repetition, and obstinance, rather than quality, logic, and prudence, with little
   regard for legal requirements, efficiency, or conservation of resources. It
   likewise is apparent that Budri also seeks to utilize his pro se status as both a
   shield and sword thereby exhibiting a complete lack of respect for the legal
   process and those who strive to proceed in a manner that is expeditious, fair,
   and ethical. 32 Budri’s written submissions are extremely repetitive, replete



           30
           Budri v. Firstfleet, Inc., No. 19-11203, 2019 WL 8645418 (5th Cir. 2019) (“Second
   Complt.”).
           31
            Budri v. U.S. Dep’t of Labor, No. 20-60073, 825 F. App’x 178 (5th Cir. Aug. 25,
   2020) (regarding ARB Case No. 2020-0021, ALJ Case No. 2019-STA-00071) (“Third
   Complt.”).
           32
           For instance, the DOL attorney representing respondent reports that receiving
   “upwards of 950 emails” from Budri since July 2018. See Respondent Br., at 22 n. 11.




                                              13
Case: 20-60574       Document: 00515844378              Page: 14      Date Filed: 04/30/2021




                                         No. 20-60574


   with vague, conclusory, and unclear assertions, and lack citations to pertinent
   legal authority, the administrative record, and other identifying information.
           Furthermore, Budri’s numerous motions for the most part address
   substantive issues urged as part of his petition for review and quite likely are
   designated as motions in order to avoid the briefing requirements set forth in
   Federal Rules of Appellate Procedure and the restrictions on                          the
   supplemental letter submissions permitted by Federal Rule of Appellate
   Procedure 28(j). Nor is Budri’s filing of numerous motions unique to the
   instant proceeding. He filed more than 20 motions in the proceeding
   instituted before this court regarding this third OSHA complaint, 33 and more
   than 9 in the proceeding regarding his first OSHA complaint. 34 Notably, the
   motion totals for Budri’s prior proceedings before this court exclude motions
   addressing purely administrative matters such as those seeking an extension
   of time or to exceed page limitations.
           Even worse, Budri persists in this pursuit despite have been warned
   multiple times, including by this court, against repetitive and abusive
   litigation and wasting of resources. Indeed, in concluding that dismissal of
   Budri’s fourth OSHA complaint was warranted as a sanction for failure to
   comply with court orders, as well as for failure to state a claim, AJL Rosenow
   reported:
                   A strong argument could be made that the very act of
           filing this complaint constituted no more than an attempt to
           vex Respondent, given that nothing related to his three
           previous filings could have given any reasonable person cause

           33
             Budri v. U.S. Dep’t of Labor, No. 20-60073, 825 F. App’x 178, 179 (5th Cir. Aug.
   25, 2020) (regarding ARB Case No. 2020-0021, ALJ Case No. 2019-STA-00071) (“Third
   Complt.”).
           34
             Budri v. U.S. Dep’t of Labor, No. 18-60579, 764 F. App’x 431 (5th Cir. 2019)
   (regarding ARB Case No. 18-025, ALJ Case No. 2017-STA-086) (“First Complt.”).




                                              14
Case: 20-60574    Document: 00515844378             Page: 15    Date Filed: 04/30/2021




                                     No. 20-60574


         to believe he might have a good faith basis for filing a fourth.
         However, even Complainant understood that he was
         disregarding my orders in the manner in which he litigated his
         claim. Those orders were specifically designed to help him
         clearly articulate his allegations and further the interests of fair,
         but efficient, litigation. They were intended to prevent the
         waste of judicial resources in a time when a national health
         emergency made managing litigation and adjudicating disputes
         more difficult than ever. He filed dozens of documents and
         motions in direct defiance of my order. He did so using email
         addresses he was specifically told not to use.
                 His actions resulted in a significant drain on resources
         that could have been better used in the service of other litigants
         with legitimate disputes, who did behave reasonably and in
         conformance with court orders. Thus, Complainant interfered
         significantly with the judicial process.
                 Similarly,     Complainant’s          conduct,      perhaps
         intentionally, prejudiced Respondent by forcing it to spend
         time and money to respond to a frivolous claim and frivolous
         filings within that claim. Even allowing for Complainant’s
         status as a self-represented litigant and the possibility that he is
         simply unable to understand the legal principles involved, the
         record is clear that he acted in bad faith in terms of intentionally
         filing documents contrary to my specific orders. Those orders
         were clear and required neither legal training nor extraordinary
         intellectual acumen to comprehend. Indeed, he clearly did
         comprehend them and elected to ignore them.
                Every adjudicative authority he has attempted to invoke
         has instructed him that he is not entitled to any relief. Indeed,
         one court threatened him with sanctions if he returned with any
         claim related to the same employment issue. Consequently,
         the record allows no conclusion other than that he is acting in
         culpable bad faith. Although he may subjectively believe he
         was wronged and refuse to believe the law denies him justice,
         he appears to equally believe that his status as a victim relieves




                                          15
Case: 20-60574      Document: 00515844378            Page: 16     Date Filed: 04/30/2021




                                      No. 20-60574


          him of the obligation to comply with procedural rules and
          orders. His repeated complaints and threats demonstrate that
          he also fails to appreciate that his is not the only case pending
          within the Department of Labor.
                  If the district court decision threatening sanctions was
          not enough to put him on notice, I also specifically warned him
          on multiple occasions of the consequences of noncompliance.
          His conduct over the years of litigation of his multiple claims
          also clearly show that any lesser sanction short of dismissal
          would serve no useful purpose. Respondent’s request for
          additional sanctions is not unreasonable, but beyond the
          authority provided in the statute and the applicable regulations.
          All of the relevant factors weigh in favor of dismissal.
                Therefore, the complaint is denied for both
          Complainant’s failure to state a claim upon which relief can be
          granted and his flagrant and defiant actions. 35
   Given the foregoing, we decline to entertain Budri’s Appointments Clause
   challenges. See Freytag, 501 U.S. at 894–95 (Scalia, J., conc.) (“‘Forfeiture’ is
   ‘not a mere technicality and is essential to the orderly administration of
   justice.’”) (quoting 9 C. Wright & A. Miller, Federal Practice
   and Procedure § 2472, p. 455 (1971)).
                                           VI.
          As discussed above, Budri has filed approximately 50 motions in this
   matter, most of which are styled “Motion to Take Judicial Notice” and
   simply expound upon or repeat matters addressed in Budri’s briefs or other
   motions. Regarding these, we are aware of the motions and their content.
   Otherwise, Budri’s pending motions concern matters adequately addressed



          35
             See Budri v. Firstfleet, ALJ No. 2019-STA-37 (ALJ June 18, 2020) (“Order of
   Dismissal”) at 9-11.




                                            16
Case: 20-60574     Document: 00515844378            Page: 17    Date Filed: 04/30/2021




                                     No. 20-60574


   by our treatment of the issues raised in Budri’s petition for review. Thus, all
   of Budri’s pending motions are DENIED.
                                         VII.
          Respondent’s brief includes a request that we issue an order enjoining
   Budri from future filings arising from the same operative facts as his previous
   claims—his employment at Firstfleet and his February 17, 2017 termination.
   “‘Federal courts have inherent powers which include the authority to
   sanction a party or attorney when necessary to achieve the orderly and
   expeditious disposition of their dockets.’” Matter of Carroll, 850 F.3d 811,
   815 (5th Cir. 2017) (quoting Scaife v. Associated Air Ctr. Inc., 100 F.3d 406,
   411 (5th Cir. 1996) (citation omitted); see also Citizens Bank & Tr. Co. v.
   Case (In re Case), 937 F.2d 1014, 1023 (5th Cir. 1991). “Such powers may be
   exercised only if essential to preserve the authority of the court and the
   sanction chosen must employ the least possible power adequate to the end
   proposed.”Nat’l Gas Pipeline Co. of Am. v. Energy Gathering, Inc.,
   86 F.3d 464, 467 (5th Cir. 1996) (quoting Anderson v. Dunn, 19 U.S. 6 Wheat.
   204 (1821)). A court must make a specific finding of bad faith in order to
   impose sanctions under its inherent power. See Chaves v. M/V Medina Star,
   47 F.3d 153, 156 (5th Cir. 1995). Federal courts also have authority to enjoin
   vexatious litigants under the All Writs Act, 28 U.S.C. § 1651. Matter of
   Carroll, 850 F.3d at 815 (citing Newby v. Enron Corp., 302 F.3d 295, 302 (5th
   Cir. 2002)).
          “When considering whether to enjoin future filings, the court must
   consider the circumstances of the case, including four factors:”
                  (1) the party's history of litigation, in particular whether
          he has filed vexatious, harassing, or duplicative lawsuits; (2)
          whether the party had a good faith basis for pursuing the
          litigation, or simply intended to harass; (3) the extent of the




                                          17
Case: 20-60574     Document: 00515844378           Page: 18    Date Filed: 04/30/2021




                                    No. 20-60574


          burden on the courts and other parties resulting from the
          party's filings; and (4) the adequacy of alternative sanctions.
   Matter of Carroll, 850 F.3d at 815 ((citing Baum v. Blue Moon Ventures, LLC,
   513 F.3d 181, 189 (5th Cir. 2008)). Pro se litigants are not excluded from such
   sanctions. Id. (citing Farguson v. MBank Hous., N.A., 808 F.2d 358, 359 (5th
   Cir. 1986)).
          Of course, “[n]otice and a hearing are required if the district court sua
   sponte imposes a pre-filing injunction.” Qureshi v. United States, 600 F.3d
   523, 526 (5th Cir. 2010) (quoting Baum, 513 F.3d at 189); see also Baum, 513
   F.3d at 193 (“[Appellant] was given notice and an opportunity to be heard
   regarding the imposition of the pre-filing injunction, which satisfies the
   requirements of due process in this case.”). Here, a pre-filing injunction is
   not contemplated sua sponte but instead is considered upon the request of
   Respondent as set forth and discussed on pages 20-23 of its brief. Budri has
   responded in his reply brief.
                                        VIII.
          We have determined that the issuance of an order establishing certain
   restrictions and requirements for future filings in this court by Budri is
   warranted for the same reasons that we have declined to consider Budri’s
   forfeited Appointments Clause challenges and denied Budri’s many pending
   motions. Accordingly, as will also be set forth in a separate written order, IT
   IS ORDERED that:
          (1) Any future filings in this court by Adriano Budri (“Budri”), except
   briefs filed in strict compliance with the Federal Rules of Appellate
   Procedure, must not exceed 5 pages in length unless prior leave of court is
   sought and granted upon good cause shown. Any such request for leave must
   itself be limited to no more than 5 pages in length.




                                         18
Case: 20-60574     Document: 00515844378            Page: 19   Date Filed: 04/30/2021




                                     No. 20-60574


          (2) Unless otherwise ordered by this court, no more than three
   motions may be filed in any future proceeding in this court to which Budri is
   a party. Additionally, all motions filed by Budri must strictly comply with the
   Federal Rules of Appellate Procedure, as well as the Fifth Circuit Rules and
   Internal Operating Procedures.
          (3) Any future filings in this court by Budri must include proper
   citations of legal authority and proper citations to the applicable court or
   agency records, including pertinent case names, docket numbers, dates of
   filing or issuance of orders, decisions, and any other relevant documents, as
   well as all pertinent page numbers.
          (4) Budri must file a copy of the above-referenced separate written
   order in any future proceedings instituted in this court relating in any way to
   his 2017 employment by Firstfleet and/or his termination from that
   employment.
          (5) Any material violations of the provisions of this court’s order(s)
   shall result in appropriate sanctions, including the striking of pleadings,
   dismissal, and/or the imposition of substantial monetary sanctions.
          (6) Any future filings in this court by Budri must include a signed
   certification by Budri confirming that the filing is made in good faith, is not
   repetitive of a prior filing, and that Budri understands that any material
   violations of the provisions of this court’s order(s) shall result in appropriate
   sanctions, including the striking of pleadings, dismissal, and/or the
   imposition of substantial monetary sanctions.
                                         IX.
          As stated herein, the petition for review is DENIED and all pending
   motions are DENIED. We GRANT Respondent’s request for entry of an




                                          19
Case: 20-60574     Document: 00515844378           Page: 20    Date Filed: 04/30/2021




                                    No. 20-60574


   order restricting future filings by Petitioner Budri to the extent stated herein
   and in the separate written order to be issued by this court.




                                         20